Oblon/MediaTek
1940 Duke Street
Alexandria, VA 22314


In re Application of: Tao CHEN et al.
Serial No.: 16/964,788         
Filed: July 24, 2020
Docket: 530266US
Title: ADVANCED V2X COMMUNICATION MECHANISM
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition to compel the examiner to consider Document AW cited in the Information Disclosure Statement (IDS) filed on March 10, 2022, where the petition was filed on June 1, 2022 under 37 C.F.R. § 1.181(a)(3).

The petition is DISMISSED as Moot.

REVIEW OF FACTS

On March 11, 2022, a Notice of Allowance was mailed to the applicant. However, the applicant had filed an IDS the day before, March 10, 2022. The IDS had been filed after the preparation date of the Notice of Allowance, but before the actual mail date of the Notice of Allowance. Therefore, the IDS had not been considered at the time of mailing.   

As noted in their June 1, 2022 petition, the applicant stated that Document AW of the IDS filed on March 10, 2022 had never been marked as considered. The March 10, 2022 IDS meets the requirements of 37 C.F.R. §§ 1.97, 1.98. The applicant sought relief under 37 C.F.R § 1.181(a)(3).

On June 15, 2022, a Corrected Notice of Allowability was mailed to the applicant. The Corrected Notice of Allowability included a PTO-1449, where all documents from the March 10, 2022 IDS were marked as considered by the examiner, including reference AW.

REGULATION AND PRACTICE

MPEP § 609 states the following:

Once the minimum requirements of 37 CFR 1.97, 37 CFR 1.98, and 37 CFR 1.33(b) are met, the examiner has an obligation to consider the information. There is no requirement that the information must be prior art references in order to be considered by the examiner. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the examiner to the extent noted above.

ANALYSIS AND DECISION

A Corrected Notice of Allowability, including the relief sought by the applicant, had been mailed by the time this decision was made. Therefore, no outstanding issues remain from the June 1, 2022 petition.

Accordingly, the petition is DISMISSED as Moot. 

Applicant is given a time period of 2-months to reply. This period is not extendable.   

Any inquiry concerning this decision should be directed to Paul H. Masur at (571) 270-7297. 



/JAMES A KRAMER/Group Director, TC 2400